Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  January 10, 2020                                                                                     Bridget M. McCormack,
                                                                                                                      Chief Justice

  159496                                                                                                     David F. Viviano,
                                                                                                             Chief Justice Pro Tem

                                                                                                           Stephen J. Markman
                                                                                                                Brian K. Zahra
  IRIS LLC,                                                                                               Richard H. Bernstein
                   Petitioner-Appellant,                                                                  Elizabeth T. Clement
                                                                                                          Megan K. Cavanagh,
                                                                                                                           Justices
  v                                                                    SC: 159496
                                                                       COA: 342812
                                                                       Tax Tribunal: 16-003127-TT
  CITY OF ROYAL OAK,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 4, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 10, 2020
           p0107
                                                                                  Clerk